 GREAT LAKES ORIENTAL PRODUCTSGreat Lakes Oriental Products,Inc.andProductionWorkers Union of Chicago and Vicinity, Local707. Case 13-CA-2516526 February 1987DECISION AND ORDERBy CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND STEPHENSOn 5 June _1986 Administrative Law JudgeThomas D. Johnston issued the attached decision.The Respondent and the General Counsel filed ex-ceptions and supporting briefs and they each filedanswering briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Great LakesOriental Products, Inc_, Chicago, Illinois, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the Order.IThe Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrulean administrativelaw judge's credibility resolutionsunless theclear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd' 188 F.2d 362 (3d Cit. 1951).We have carefully, examined the record and find no basis for reversingthe findingsFor the reasons stated by the judge, we agree that there were no un-lawful interrogations of employeeMartinez.We also agree with thejudge that the two instances in which Supervisor Garcia asked employeeSantanaHernandez about the Union did not constitute violations of Sec8(a)(l) of the Act Garcia's question about 15 June 1985 concerningwhether employees had signed cards for the Union was asked inpassing,while the two men were out in the packing area; and Garcia did notpress Hernandez for an answer when Hernandez failed to respond. As aresult of a previous conversation on the subject of the Union, initiated byemployee Martinez, Garcia had already been informed, in the presence ofseveral employees, that some employees had gone to the Union and hadsigned cards Finally, this isolated inquiry to Hernandez, by a supervisorfairly 'low in the management hierarchy, was unaccompanied by anystatements that would give it coercive overtones In the secondincident,Garcia merely asked Hernandez in late July, "What happened about theUnion?", s nce this inquiry was made soon after the election (which theUnion won), it apparently did not concern anything more than the resultsof the'election. Under all the circumstances, we agree with the judge thatneither question would reasonably tend to coerce employees in the exer-cise of their Sec 7 rightsSunnyvaleMedical Clinic,277 NLRB 1217(1985).In sec III,B of his decision, the judge states that "Galaviz denied men-tioning any names " The record reflects that "Galaviz" should be"Garcia." Similarly, in sec III,E the judge states that "Fang stated Busta-mante used one curse word ." The record reflects that Garcia, andnot Fang, testified as indicated Finally, in sec 111,E the judge states thatFang had shown Bustamante how to cut the meat against the vein"Vein" should be "grain " We correct these inadvertent errors.99Alan M. Kaplan,Esq.,for the General Counsel.Bennett L.Epstein,Esq. (Coffield,Ungaretti,Harris &Slavin),of Chicago,Illinois, for the Respondent.DECISIONSTATEMENT OF THE CASETHOMAS D. JOHNSTON, Administrative Law Judge.This case was heard at Chicago, Illinois on 12 and 13March 1986 pursuant to a first amended char-gel filed byProductionWorkers Union of Chicago and Vicinity,Local 707 (the Union) on 16 July 19852 and a complaintissued on 30 December.-The complaint as amended at the hearing alleges GreatLakes Oriental Products, Inc. (the Respondent) violatedSection 8(a)(1) of the National Labor Relations Act (theAct) by interrogating employees regarding their unionmembership, activities, and sympathies and those ofother employees, and threatening an employee with sus-pension because he engaged in union and/or protectedconcerted activity;3 and violated Section 8(a)(1) and (3)of the Act by disciplining and thereafter discharging andfailing to reinstate its employees Jose Martinez and Ro-dolfo Bustamante because they joined, supported, or as-sisted the Union and engaged in concerted activities forthe purpose of collective bargaining or other mutual aidor protection and in order to discourage employees fromengaging in such activities.The Respondent in its answer dated 9 January 1986and amended at the hearing denies having violated theAct as alleged. Although it also asserts as an affirmativedefense in its answer that Jose Martinez and RodolfoBustamante failed to mitigate their damages, if any, thisdefense is rejected on the grounds it is not a valid de-fense to their discharges and, if raised as a defense to theamount, ifany,of backpay which might be due them asa remedy for a violation found, the proper procedure re-quires that it be raised at the compliance stage of theproceeding.4Another defense first raised during the hearing wasthat both Jose Martinez and Rodolfo Bustamante weresupervisors under the Act and therefore they were notprotected under the Act from suspension or dischargefor engaging in union activities.The issues involved are whether Jose Martinez andRodolfo Bustamante were supervisors under the Act andwhether the Respondent violated Section 8(a)(1) and (3)of the Act as alleged by unlawfully interrogating andthreatening employees concerning the Union and discri-minatorily suspending,' discharging, and failing 'to rein-state Jose Martinez and Rodolfo Bustamante because ofthe Union.IThe original charge was filed on I July 19852All dates referred to are in 1985 unless otherwise stated.3The concerted activity referred to in the amended complaint as de-scribed by the General Counsel relates only to union activity4 The Respondent's request for fees raised in its answer was rejected ina prehearing Order dated 6 February 1986 issued by Associate Chief Ad-ministrative Law Judge John M Dyer283 NLRB No. 19 100DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDOn the entire records in this case, from my observa-tion of the witnesses, and' after due consideration of thebriefs filed by the General Counsel and the -Respondent,'Imake the following'FINDINGS OF FACT1.THE BUSINESSOF THERESPONDENT'The Respondent, a corporation with an office andplace of business located at Chicago,Illinois, is engagedin the businessof producing and selling wholesale vari-ous food-products. During 1985, a representative period,the Respondent in the course of its operations, derivedgross revenuesin excessof $50,000 and it sold andshipped products, goods, and materials valuedin excessof $50,000 from its Chicago,Illinoisfacility directly topoints located outside the State of Illinois.The Respondent is an employerengaged incommercewithin the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDProductionWorkers Union of Chicago and Vicinity,Local 707 is a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. BackgroundThe Respondent operates a facility located at Chicago,Illinois,whereit is engagedin the production and sale offood products. Included among its officials and supervi-sory personnel were Manager John Dai, Production Su-pervisor Chris Fang, Supervisor Juan Garcia,8 AssistantManager Vicki An, and- Vice President of OperationsSimon Lin.During June the Respondent employed approximately20 employees, including the discriminatees, Jose Marti-nez and RodolfoBustamante.About the early part ofJune the Union began an organizingcampaignamong theRespondent's unrepresented employees. The first unionmeetingwas heldon 8 June.On Monday, 17 June,Union Business Agent Juan Galaviz, who had filed a rep-resentation petitionwith the Board the previous weekseeking torepresenttheRespondent's employees, con-tactedManager Dai by telephone and informed him hehad met with some of the Respondent's employees andthey wanted a union in the Company. Galaviz refusedDai's request for those employees',names.Although theyagreed tomeetthe next day pursuant to Galaviz' request,Dai canceled 'the, meeting the next day. Manager Daistated he received the petition thatsameMonday, whichhe claimed was his fast knowledge about the union orga-nizingcampaign.5The General Counsel's unopposed motion dated 30 April 1986 tocorrect the transcriptis granteds The Union did not submit a brief.Unless otherwise indicated the findings are based on the pleadings,admissions, stipulations, and undisputed evidence contained in the record,which I credit11These three persons were supervisors under the Act.An election was held on 26 July and the Union wasthereafter certified as the collective-bargaining represent-ative of the Respondent's employees.This proceedingaroseout of conduct occurring duringthatorganizing campaign.B. The Supervisory Status of Jose Martinez andRodolfo BustamanteThe Respondent's facilities and operations as describedby Manager Daiconsistsof four departments, includingthewarehouse, packaging, meatcutting,- and appetizersdepartments.During -the periodin issuehere three em-ployees,, including a helper and two drivers, worked inthe warehouse department; six employees worked in theappetizersdepartment; one employee worked in thepackaging department; and four employees worked inthe meatcutting department'Manager Dai was over thefacility and directly under him were Production Supervi-sor Fang and Supervisor Garcia, who both reported di-rectly to Dai. Garcia was primarily- responsible for over-seeing thedistribution and warehousing while Fang wasprimarily responsible for production, quality control,sanitation,maintenance,and making out the work sched-ules.However, their responsibilities overlapped and theyboth were over all the production employees. Besidesthe employees there was also one captain employed ineach of the departments, except for the appetizers de-partment, which had two captains.{JoseMartinez worked in the warehouse department.His job' was dispatching things for delivery and receivingthings comingintothe facility.He worked under Super-visorGarcia's supervision. Effective 27 May, Martinez'position was changed from plant helper to shift leader orcaptain.9However,, his hourly rate of pay of $3.90 re-mainedthe same.BesidesMartinez, two drivers, Fernando, and Francis-co, and a helper, Pablo Adan, worked in the warehousedepartment. Adan did not work there every day.Martinez'responsibilitiesas captainas described byManager Dai were to make sure the correct productscalled for on the tickets were taken out of the freezerand were in good condition. Martinez was also responsi-ble for the operation of his department. According toDai, the captainspossessvarious types of authority.They, can suggest or recommend to the supervisor thatan employee be disciplined and the supervisor woulduniformly follow the captain's recommendation. Thecaptainscan also allow employees to go home but theyusually first talk to the supervisor. Captains also' haveinput on bonuses given to employees and if employeesmake mistakesthe captain can' suggest to the supervisorand the bonuses are not given. They also report to thesupervisor on the employee's performance ffor bonus pur-poses,Dai stated the captains and the supervisors informhim When mistakes are made and deductions in theamount of the bonuses are made for such mistakes. Whenemployees are 3 to 4 minutes late to work captains notifythe-supervisors and for serious problems the supervisorsnotify Dai.9Manager Dai claimed he made Martinez a captain to motivate him GREAT LAKES ORIENTAL PRODUCTSThe captains, like other employees, are hourly -paid,except for RodolfoBustamante;punch timeclocks; workthe same hours; and are assigned lunch shifts.Supervisor Garcia,who stated he examines the workof both the captains and the employees, testified Marti-nez had the authority to let the employees leave work ifthey were ill and to tell employees to leave if they seri-ously violated company rules. On granting raises and bo-nusesGarcia stated captains are conferred with anddenied there was ever a time Martinez had recommendeda bonus which the employee did not get. However,Garcia acknowledgedMartinez never recommendedAdan orthe two drivers for bonuses or raises or accom-paniedGarcia to Dai's office to talk about raises forthem. Under cross-examination Garcia admitted if Adanwanted to leave work early he, himself, would checkwith Adan to see if Adan's reason was legitimate.Garciadenied Martinez ever told him the two drivers wanted toleave early and denied remembering whether Martinezever told him Adan wanted to leave early. Garcia alsodenied remembering whether Adan or the drivers evergot raises and denied they ever talked to him about it.Contrary to Dai's testimony, Garcia stated if Martinezwanted to send employees home for violating companyrules,endangering the Company, or illness Martinezwould have to check with him first and he, himself,would decide whether theruleswere violated, the Com-pany was endangered, or the employees were ill beforethe employees would be sent home. Garcia further ac-knowledged if he, himself, was going to send an employ-ee home for disciplinaryreasonshe would generallycheck it out with Manager Dai. Supervisor Fang alsosaid if there were problems with employees he wouldtalk to the employees. Garcia acknowledged Martinezspent 100 percent of his time by the freezer doing thesamework as Adan.Martinez described his duties as captain were to do thejob well, fill the orders properly when he filled themhimself, and be responsible for his own mistakes. Marti-nez stated he was also responsible for telling Adan, whoonly worked in his department when needed, what todo,' but denied he was responsible for Adan's errors orteaching him what to do, Martinez was also responsiblefor keeping the place clean, making sure the productswere shipped out correctly, and making sure that theproducts which could thaw out were put into the freezerquickly.Martinez denied he ever allowed Adan or the driversto leave early, recommended that they get bonuses or bedisciplined, or that he ever talked to Supervisor Garciaabout them wanting to leave work early. Martinez statedthe'only time Garcia asked him about the performance ofany other employee was in May when Garcia asked himhow Adan was doing his job. On telling Garcia thatAdan was helping him well and could learn fast and do agood job Garcia said to continue teaching him.Martinez denied he was ever told he had the authorityto hire, fire, discipline, or transfer employees. He alsodenied ever hiring employees or interviewing employeesto be hired, reporting employees for being late to work,checking Adan's timecard, or having the authority toassignAdan to work overtime.101-Rodolfo Bustamante worked in the meatcutting de-partment where he sliced meat. On 12 October 1984 hispositionwas changed from butcher to butcher teamleader or captain and his $780 monthly salary was raisedto $800. Bustamante, who was the most experiencedmeatcutter and had worked there longer than the othermeatcutters, was the highest paid employee working inthe meatcutting department.Manager DaidescribedBustamant'e's responsibilities asa captain were to make sure the meat was cut in thefashion specified and to make sure the job 'was doneproperly and none of the employees were foolingaround.Bustamante also trained a lot of the new meat-cutters hired.According to Dai, there was a 3-monthprobationary period for new employees and in several in-stances when the new meatcutters hired did not performtheir work properlyBustamantewould report that to thesupervisors with recommendations which the supervisorsreported to Dai. Dai stated on those occasions they fol-lowed Bustamante's recommendations. Dai also stated ifan employee was not properly performing his job Busta-mante was responsible for disciplining the employee. Thesupervisorswould give Bustamante instructions aboutpreparing the products to meet the customers' needs,whereupon Bustamante was responsible for getting themeatcutters to prepare it in that fashion.On granting bonuses to the meatcutters, as explainedby Dai, the Company had records showing how fast theemployees worked and those figures were calculated bySupervisors Fang and Garcia. However, as far as thequality of their work was concerned, Dai stated the cap-tain informed the supervisor about what, the employeeswere doing wrong and this was deducted from the em-ployees' bonuses. Dai stated they uniformly followed thecaptain's recommendations on reductions from the bo-nuses.Dai first stated' because the captain was the person ac-tually involved in the operation he, and the supervisorswould take the captain's opinion a lot on raises. ]Dai thensaidif they wanted to give an employeea raise, be wouldhave Garcia check with the captain about the employee'sperformance to decide the amount of salary increasewhich he uniformly followed.According to Dai, if an employee was not feeling wellor had an emergency Bustamante had the right to let theemployee leave but he had to let Garcia know the em-ployee was not feeling well. To dismiss an employeeBustamantewould have to talk to the supervisors, whowould report it to Dai, who would then make the deci-sionto discharge.Dai denied Bustamante ever hired employees withoutpermission although he suggested employees be, hired.The hiring procedure was for Dai or Fang to interviewemployees with Dai making the decision. Dai stated hewould follow suggestions in making his decisions andsaidhe followed Bustamante's recommendations onhiring because Bustamante was very, good at it and theywere experienced meatcutters and Bustamante wouldgive him valuable, suggestions.Although Dai stated Bustamante transferred employeesout of the meatcutting department he acknowledged he 102DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDand Fang agreed with the decision. Dai also acknowl-edged hesometimesinvestigated himself to see what em-ployees were doing to make sureBustamante's sugges-tions were correct.Supervisor Garcia also described Bustamante's duties,responsibilities, and authority. According to him,Busta-mante spentall of his time in the meatcutting departmentdoing thesamework as the other meatcutters.Busta-mante was responsiblefor seeingthat the other meatcut-ters cut the-,meat correctly for Garcia. Garcia also ob-served the other meatcutters and said if they, were notdoing it correctly he would either talk to them directlyor to Bustamante. Garciastated Bustamantehad the au-thority to let sick employees leave work or to tell theemployees to leave if they seriously violated companyrules.Bustamantewas conferred with regarding bonusesand raises given to the employees in his department.However, GarciastatedManagerDai made the decisionson raisesand would ask Garcia's opinion, which hewould give with his recommendation based on the em-ployee's performance as he viewed it. Garciaalso saidBustamantenever recommended bonuses for the meat-cutters.Garcia also acknowledged if Bustamante wantedto send employees home for violating company rules, en-dangering the Company,or illness,Bustamante wouldhave to check with him first and he, himself, woulddecide whether theruleswere violated, the Companywas endangered, or the employees were ill before theemployees would be sent home. Garcia also acknowl-edged Bustamantewould tell him when the meatcutterswanted to leave early, whereupon he would talk to themand check theirreasons.Bustamantedenied he ever had any authority over themeatcutters or to hire employees or allow overtimework. Although Bustamante stated he was told to directthe othermeatcuttershe denied he was their boss andstated he did his work like any other meatcutter alongwith showing employees how to do the work correctly.Bustamante denied he ever recommended that employeesbe disciplined, fired, or given raises. Bustamante ac-knowledged he did ask Garcia to ask Dai about hiringhis brother and Adan, who were both hired.Not only was ManagerDai's claimMartinez and Bus-tamante could effectively recommend disciplining em-ployees, grant them time off from work, and grant ordeny them bonuses orraisesrefuted by Supervisor Gar-cia's testimonyregardingthe authority of Martinez andBustamante,but both Martinez and Bustamante specifi-cally denied possessing such authority or any other su-pervisory authority over the employees in their depart-ments.I credit the testimony of both Martinez and Bus-tamante rather than that of Manager Dai and SupervisorGarcia, whom I discredit. Apart from my observation ofthe witnesses in discrediting Dai and Garcia, their testi-mony was contradictory and Garcia's testimony alsotends, in part, to support that of Martinez and Busta-mante concerning their alleged supervisory authority.Section 2(11) of the Act defines a supervisor as "anyindividual having authority, in the interest of the em-ployer, to hire, transfer, suspend, lay off, recall, promote,discharge,assign,reward, or discipline other employees,or responsibly Ito direct them, or to adjust their griev-ances, or effectively to recommend such action, if inconnection with the foregoing the exercise of such au-thority is not of a merely routine or clerical nature, butrequires the use of independent judgment." An individualneed only to have one of the indicia enumerated to be asupervisor.Research Designing Service,141NLRB 211,213 (1963).Based on the testimony of Martinez and Bustamante,which I credit, I find neither Martinez nor Bustamantepossessedany of the statutory authority enumerated tomake him a supervisor within the meaning -of Section2(11) of the Act. Therefore, I find, for the reasons indi-cated, neither Martinez nor Bustamante was a supervisorwithin themeaning ofSection 2(11) of the Act and theywere employees of the Respondent accorded the protec-tion of the Act. Moreover, to accept Respondent's con-tentions the captains were supervisors would mean thatincludingProductionSupervisorFang,SupervisorGarcia, and the 5 captains there would be a total of 7supervisors for the other 14 employees employed by theRespondent or a ratio of 1 supervisor for every 2 em-ployees. The Board has held it will look to the ratio be-tween supervisors and employees in determining the su-pervisory status of an employee.Monarch Federal Savings& Loan Assn.,237 NLRB 844 (1978).C. Interrogations About the UnionSeveral employees testified about conversations theyhad with Supervisor Garcia concerning the Union.Jose Martinez stated about April he mentioned to Su-pervisor Garcia and RodolfoBustamantethat in the fac-tory "they treated them very badly and they had to seeor findsomeone like a union,for example, who couldhelp them." Either Garciaor Bustamanteasked Martinezhow it could be done and said it might be difficult to getit done. Martinez' response was once you proposed to dosomething it was simple. When Bustamante and Garciaremarked it could be difficult to do or accomplish, Mar-tinezagreed, but told them he would try to do it.BustamantecorroboratedMartinez' testimony aboutthe conversation and further stated Garcia told Martinezhe wasin agreementwith the idea of putting in theUnion.Martinezalso testified about several other conversa-tionshe had with Supervisor Garcia about the Union.No oneelsewaspresent during the first two of theseconversations.The first one occurred about 7 June,which was the day after Martinez had first talked toUnionBusinessAgent Galaviz about organizing the Re-spondent'semployees.Martinez stated he informedGarcia he was going to try to get the Union in butneeded people to support it. On Garcia's asking who wasgoingto go, Martinez said he did not know but he wasgoing to try to get some people to go there one Satur-day. Garcia then told him to see who could go.Martinez helped arrange and attended the first unionmeeting held on Saturday, 8 June, at which Martinez andother employees of the Respondent signed union authori-zation cards. The following Monday, 10 June, Martineztestified, he told Garcia in the presence of other employ-ees, including Fernando and Pablo Adan, he had gone to GREAT LAKES ORIENTAL PRODUCTSthe Union. On Garcia's asking himwhat happened, Mar-tinez said they signed cards for the Union and showedGarcia one of the cards. Garcia then asked Martinezwhat he was going to do with them, whereupon Marti-nez said he was going to pass them out and had them incase other employees wanted to sign them.On 12 June, ,Martinez stated, Garcia came over towhere he was working and said he wanted to talk to theman from the Union. Martinez gave Garcia BusinessAgent Galaviz'nameand telephone number so he couldcall and talk to him. No one else was present during theconversation.Supervisor Garcia acknowledged having several con-versations with Martinez about the Union. However, hedenied anyone else was present. Garcia testified the firstconversation occurred 1 or 2 months before Martinezemployment ended. On that occasion Martinez men-tionedGarcia was not making enough money and toldGarciaifGarcia wanted to help him that he had a friendworking for the Union who could help them do some-thing about it but Garcia had to help him. When Garciaasked why he, had to help, Martinez said he was a super-visor and could talk to the rest of the people easier.Garcia refused, stating he did not want problems withhis boss.According to Garcia, during their next conversation,the date of which Garcia could not recall,Martinez men-tioned he had called his friend and then asked Garciawhether he wanted to join the Union. Garcia again re-fused, saying he did npt want any trouble with his boss.Martinez said his friend told him it was easy to do it andall they needed, was to get the other people to sign apiece of paper. Garcia then told Martinez if he wanted todo it, to do it, but not give Garcia any troubles.Garcia stated that later in another conversation, thedate of which was not established, Martinez came to hisdesk with some union cards, showed him one, and askedhim whether he wanted to sign it. When Garcia refused,Martinez gave him Business Agent Galaviz' telephonenumber and told Garcia to call Galaviz and ask himabout the Union.To the extent the testimony of Martinez and Garciaconflicts, I creditMartinez,whose testimony was cor-roborated in part by Bustamante rather than Garcia,whom I have previously discredited.Having credited Martinez, I find Supervisor Garciaabout 7 June asked Jose Martinez who was going to goto the Union; on 10 June asked Martinez in the presenceof other employees what happened at the union meetingand what he was going to do with the union cards hehad; and on 12 June told Martinez he wanted to talk tothe man from the Union.According to Supervisor Garcia, he then called Busi-nessAgent Galaviz and asked about the Union's benefits.However, on stating he was a supervisor Galaviz in-formed him the Union was only for regular workers. Ga-laviz denied mentioning any names.BusinessAgent Galaviz acknowledged having such aconversationwithGarcia and further stated, which Icredit, that Garcia also told him he had talked to Marti-nez and Bustamante because they' had the cards theywere showing to the employees. Besides my observation103-of^the -witnesses in,crediting Galaviz instead of Garcia,both Martinez and Bustamante had participated in get-ting other employees to sign cards and, as previously in-dicated, they had been involved in conversations withGarcia about the Union.Employee Santana Hernandez, who attended the unionmeeting held on 8 June, testified about 1 week laterwhile in the packing area Supervisor Garcia asked him ifthey signed cards for the Union. Hernandez also testifiedwhile he was in the packing area the last week in July,which was after the 26 July union election was held,Garcia also asked him what had happened about theUnion, whereupon he denied knowing anything.SupervisorGarcia acknowledged asking Hernandezright after the election what happened with the Unionand stated he also asked if the guys won or what. Garciadid not specifically deny havingan earlier conversationwith Hernandez about the Union or asking him if theysigned cards for the Union. Based on Hernandez' undis-puted testimony and Garcia's admissions I find about 15June Supervisor Garcia asked Santana Hernandez wheth-er theysigned cardsfor the Union and the later part ofJuly asked Hernandez what happened about the Union.D. The Unlawful Threat and Suspension andDischarge of Jose MartinezJose Martinez was employed by the Respondent fromOctober 1984 until his termination in June. While em-ployed there Martinez received raises effective 10 De-cember 1984 and 1 April. Martinez also testified in Mayon asking Manager Dai for another raise Dai informedhim he was a good worker and promised to give him an-other raise later.Dai acknowledged tellingMartinezwhen he gave him his April raise that if he continueddoing a good job he would think about giving him an-other raise later.Although Dai claimed after Martinezreceived his April raise his attitude changed and he didnot do his job, no examples were given to support thisassertionandMartinezcrediblydeniedhisworkchanged.Martinez' union activities consisted of initially contact-ing the Union in early June about organizing the Re-spondent's employees; attending a union organizingmeeting held on 8 June, at which time he signed a Unionauthorization card; and on 10 June soliciting other em-ployees at the Respondent's facility to sign union author-ization cards.On Monday, 17 June, Martinez and helper Pablo Adanwere filling tickets given to Martinez by Assistant Man-ager An for the deliveries scheduled that day. Produc-tion Supervisor Fang was checking the orders beingloaded and discovered one of the boxes of shrimp, whichAdan had loaded on a truck, was the wrong brand. Mar-tinez, at Fang's instructions, returned the box of shrimpto the freezer. Fang, went to the office and reported theincident to AssistantManager An. Fang then returnedand they continued loading the truck.Martinez testified about 12 or 12:10 p.m. SupervisorGarcia instructed him to return boxes of appetizers,which had been removed from the freezer beginningabout 10:30 a.m. to be loaded'on the truck for delivery, 104DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDto the freezer because the truck had flat tires.Garciaconfirmed giving such instructions toMartinez andclaimed the appetizers had already been out for severalhours in the hot weather.' °About 10 or 15 minutes later,Martinez stated,he alsohad a conversation with Manager Dai with another em-ployee named Lupe acting as an interpreter."Martinezstated Dai also instructed him to return the appetizers tothe freezer because the truck had flat tires.Martinezdenied it was his fault and said Dai should have told himbefore because now he had to do double work and Daiwas not paying him double.When Dai insisted Martinezwas going to have to do it Martinez responded it was hislunchtime and he had to go to lunch.According to Martinez, about that time Adan was re-turning from lunch and he informed Adan what Dai hadtoldMartinez to do. When Dai remarked they could goto lunch later Martinez reminded Dai that he would becoming back later and Dai did not like for people tocome back from lunch late and gave points against themfor doing so.Manager Dai, who did not deny having such a conver-sationwithMartinez,stated thatmorning he had in-structed Supervisor Garcia about 11 a.m. to have four orfive boxes of appetizers,which he saw,returned to thefreezer to keep them from thawing while waiting for thetruck.Martinez acknowledged that,after putting some of theappetizers back into the freezer,he then went to lunchon the second shift from 12:30 to 1 p.m. because he washungry.Before going,Martinez stated, he had put almostall the appetizers back into the freezer and Adan wascontinuing to do that when Martinez left for lunch.On returning from lunch the truck was ready for load-ing and it was then loaded.Martinez testified about 1:20 or 1:30 p.m., while load-ing the truck, Supervisor Garcia returned to the facility.Garcia asked Martinez why he had not put away the ap-petizers like he had told him.Martinez responded bysaying he was filling the order and when he filled it hewent to lunch after putting the things susceptible to de-frosting in the freezer.Under cross-examination Martinezacknowledged when Garcia returned there were stillsome appetizers that had not been put back in the freezerand that he had ignored Manager Dai's orders to put theappetizers'back and go to lunch later.Supervisor Garcia testified,when he returned to thefacility between 1 and 2 p.m., Manager Dai had gottenon him about not having the appetizers returned to thefreezer as he had instructed him, whereupon he informedDai he had told Martinez to do it and Martinez had notdone it because Garcia saw some appetizers in the sameplace.Manager Dai corroborated Garcia's testimony andstated'he instructed Garcia to find out why Martinez didnot follow instructions.About the end of that workday, Martinez testified, Su-pervisor Garcia came over to where he was working andtold him he thought Manager Dai wanted to suspend10 The outside temperature that day wasin the mid-seventies11Dai's primarylanguage isChinese and although hespeaks Englishhe does not speak Spanish, which is thelanguage used by MartinezMartinez because he had found out about the Union. OnaskingGarcia who told Dai,Garcia denied he did orknowing who had but said somebody must have told himand Dai was thinking of suspending Martinez.Martinezinformed Garcia if Dai was going to suspend him to lethim suspend him.Although SupervisorGarcia acknowledged tellingMartinez that Dai might give him a suspension,he statedhe told Martinez it was for the appetizers because Marti-nez did not listen to Garcia. Garcia denied there was anymention of the Union during this conversation.' 2IcreditMartinez rather than Supervisor Garcia forreasons previously given and find on 17 June Garciathreatened Jose Martinez with suspension because of hisunion activities.Manager Dai stated after instructing Supervisor Garciato have the appetizers returned to the freezer he went tothe office and informed Assistant Manager An what hadhappened.An told him Supervisor Fang had reportedthat morning Martinez had made a mistake by taking outthe wrong brand of shrimp.She also told Dai the previ-ous week a customer had complained he had receivedthe wrong brand of shrimp.AssistantManager An con-firmed she had received a complaint about a week earlierfrom a customer who had received the wrong brand ofshrimp.Although according to Dai Assistant ManagerAn had given Martinez an oral warning about the inci-dent by telling him to be careful, An did not testifyabout such a warning and Martinez'denied ever beingtold about the customer's complaint.According to Manager Dai after Garcia talked to Mar-tinez,Garcia reported Martinez'excuse for not puttingthe appetizers in the freezer was because he went tolunch.Dai then told Garcia they had to give Martinezsome serious discipline, reminded Garcia of the regula-tions, and said to either dismiss Martinez or give him avery serious suspension. Garcia suggested suspension andDai instructed Garcia to suspend Martinez for 1 monthand to write it up.Garcia wrote a note stating he wasgoing to suspend Martinez for 1 month for not followinginstructions.Dai stated the next day he had AssistantManager An issue a memorandum and notice which wasattached to Martinez' timecard. Supervisor Garcia cor-roborated Dai's testimony.A rule contained in a memorandum from Manager Daito Supervisors Fang and Garcia dated 15 February,which Supervisor Garcia stated he had previously trans-lated and explained to employees, including Martinez,provided as follows:Effectively immediately, any kinds of meats shouldnot be left outside of cooler or freezer more than 20minutes.Violator ofthis rule will be dismissed.Martinez,however, denied any knowledge of such arule and Dai was not certain whether it was ever posted.12Manager Dai also denied having any conversation with SupervisorGarcia prior to 17 June about suspending or disciplining Martinez anddenied talking to Garcia about Martinez'union activities GREAT. LAKES ORIENTAL PRODUCTSThe Respondent also had rules and regulations in.bothEnglish-and Spanish dated 25 June 1984 which were dis-tributed to the employees. It set out rules and thenumber of points employees would be assessed for violat-ing such rules.The pointsassessed for violating a rulefor not obeying the orders of a manager or supervisorranged from 9 to 27 points. The regulations also provid-ed employment should be terminated for employees with27 points.The next day, 18 June, Martinez on finishing workfound a memorandum and notice with his timecard.Thismemorandum from Manager Dai to Martinez,dated 18 June and entitled"Punishment,"provided asfollows:We regret that the Company decided to give youone month suspension as punishment since you donot obey the Company's regulations and Supervi-sor's instructions several times which mistakes re-duced our reputation and caused the loss of theCompany. According to our regulation, we can notkeep you with the Company any more on the abovemistakes, but for given you one more chance to dothe good job, we decided to give you one monthsuspension instead of leaving the Company.This punishment shall be starting on June 19,1985.Attachedto the memorandum was a punishment/-misconduct notice dated 18 June and signed by Dai. Itgaveas a reasonfor the punishment that Martinez mademistakeswhile distributing merchandise by distributingthe wrong brand of shrimp on 17 June and by not keep-ing the frozen appetizers in the freezer before deliveryon 17 June. Martinez was given 10 points for each ofthose two mistakes and the notice reflects those 20 pointsgave him an updated total of 23,points.13Martinez then went to the office where he had a con-versationwithManager Dai with Supervisor Garciaacting as interpreter. Present also were Assistant Manag-erAn and Vice President Lin. Martinez testified heasked Dai what the memorandum was about and wastold it was about his suspension. Martinez-asked them'tosign the memorandum, which they did, and asked Daifor his check. Dai refused to give him his check givingas a reason it was not a payday and told him if he re-ceived the check before payday it was like' quitting hisjob.Martinez mentioned he had been suspended for amonth and would not be working and asked where washe going to get the money to come there on the bus toget his check on payday. Dai, who had a check AssistantManager An had made out for Martinez, then told Mar-tinez if he wanted his check he was going to have himsign a paper and if he signed that paper he was fired andwas not going to be working there anymore.Martinezdenied signing the paper or getting his check. He in-formed Dai he was planning to come back to workthere.Martinez then left the premises.1s The other three points were for being late for work on 26 October1984 and on 25 January and 18 February105r;Manager,Dai's version of this conversation was whenMartinez questioned him about the memorandum he toldMartinez that Martinez had made a mistake in distribut-ing the products several times and had disobeyed the su-pervisor's instructions by not putting the appetizers backin the freezer as instructed and he had disciplined Marti-nez to let him remember what he had done. Martinezkept shaking his head in disagreement and insisted ongetting his check. Dai told Martinez the only way anemployee could get his check immediately when it wasnot a payday was by not working there anymore andquitting.14Dai also informed Martinez it was for a 1-monthsuspensionand he should get his check like theother employees on the next Tuesday, which waspayday.Martinez, however, said he wanted to quit andget his check.Dai, who stated it was his decision to accept Martinez'resignation, stated he then instructed Assistant ManagerAn to make out Martinez' check as he requested. Daiclaimed he had no knowledge of Martinez' union activi-ties.Supervisor Garcia, who denied discussing the Unionwith the Respondent's officials or supervisors, corrobo-ratedDai's testimony and stated he signed Martinez'memorandum at Martinez' request. Although Garcia alsostatedMartinez used some curse words, lie denied trans-lating them to, Dai and said employees always talked likethat.AssistantManager An stated she got a paycheck handdrafted by the bookkeeper for Martinez that day. How-ever,Martinez refused to take it claiming too much taxhad been deducted and stated he wanted one made outby the company which normally made out their checks.According to An,Martinez'brother subsequently pickedup Martinez'check for him.Martinez, who stated he was supposed to return to thefacility on a Friday, returned to the facility on a Mondaymorning,atwhich time he had a conversation with Man-ager Dai with a delivery driver, Fernando,' 5 acting asinterpreter.Present also were Assistant Manager An,Vice President Lin, and another employee. Martinez tes-tified he asked Dai what Din wanted to tell him.16 Daiinformed Martinez he was not to come back to work be-cause there was no work for him anymore. About thattime Supervisor Garcia came into the office where theywere and Fernando left. Martinez then asked Garciawhy they were not going to give him his job back,whereupon Garcia said he did not know and told him toask them. Martinez replied he already had. Martinez,with Garcia acting' as interpreter, then remarked to Daithat in other words the memorandum Dai had given himwas not any good. Dai agreed it was not any good andMartinez then asked for another letter stating it was nogood.Dai said he would give hint another letter and14 The payroll is handled by an outside company and for the Respond-ent to prepare an employee's check requires a lot of paperwork. Accord-ing to Dai, the Respondent's policy was if an employee got his checkearly he was considered a quit15 Fernando did not testify,16According to Martinez, he had been told by Fernando the previousThursday Dai wanted to talk to him on Monday. 106DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDasked him to- wait outside.' Although Martinez waitedoutside, he did not receive the letter as promised.-Manager Dai placed this conversation as occurringabout 18 July and stated, using Fernando as an interpret-er, he informed Martinez there was no job for him andto go home and that Martinez had already quit, his em-ployment was terminated, and they did not have anyjobs.Since that time Martinez has not been contacted bythe Respondent about returning to work.Respondent's records contain a document signed byManager Dai entitled "Termination Form" for Martinezwhich reflects he was terminated on 18 June for disobey-ing managementdirections.I credit the testimony of Martinez concerning his con-versations with Manager Dai on 18 June and with Man-ager Dai and Supervisor Garcia afterwards when he at-tempted to return to work, and find based on such testi-mony as well as Respondent's own records that Martinezwas suspended- and -discharged on 18 June. Besides myobservation of the witnesses and having previously dis-creditedManager Dai and Supervisor Garcia, the Re-spondent's own records reflect Martinez was terminatedon 18 June allegedly for disobeying management direc-tions rather than quitting his job on 18 June as Dai,Garcia, and Assistant Manager An claim.E. The Unlawful Suspension and Discharge ofRodolfo BustamanteRodolfo Bustamante was employed by the Respondentfrom August 1982 until his termination in June.His union activities consisted of signing a union au-thorization card on 10 'June and helping Jose Martinezsolicit other employees to sign union authorization cards.Bustamante signed his union, authorization card on theRespondent's parking lot in the presence of several otheremployees. Supervisor Garcia at the time was about 10meters away from Bustamante: 'On 13 June Supervisor Fang showed Bustamante howhe wanted some meat sliced for a customer.Bustamante,who stated he had previously sliced meat that way, testi-fied',he cut the meat the way Fang had instructed him.However, about 15 minutes later after slicing the meat,Fang returned and using Supervisor Garcia as an inter-preter said he knew Manager Dai was going to ball Fangout and then accused Bustamante of not slicing the meatcorrectly saying he wanted it sliced a different way andthinner. Bustamante disputedthis by 'saying he sliced itthe way he was instructed. Bustamante also denied hecould correct- it because there was no other meat there.Bustamante stated Fang then- told hint because he didnot obey instructions he should go home, whereupon heinformed Fang,if Fang wanted him to go home then topay 'him. Fang also told him to go to the office becauseManager Dai wanted him.Supervisor Fang claimed on that occasion he hadshown Bustamante to cut the meat against the vein in-stead of with the vein. On using Supervisor Garcia totranslate those instructions, Fang stated, Bustamante re-fused to do it giving as the reasons it was too trouble-some to do things like that and he did not want to do it.Although Fang explained it was 'to meet a customer'sspecial requirement,Bustamantestilldid not want to doit and then ignored them and did it his own way. 'Fangstated he then told Bustamante they had a problem andafter ordering him out of the cutting room asked Busta-mante why he did not obey the order. Bustamante's re-sponse againwas that it was too troublesome and he wasfed up with this because they wanted to do it differentlyon different days, it happened over and over, and he wasgetting tired of the whole thing. Fang explained this wasthe nature of the business and he hopedBustamantewould cooperate but said if he did not he was going todiscipline him for 2 weeks.Bustamanteresponded - bysaying Fang would not do that to him and then said hejust wanted to quit and get his paycheck that day.SupervisorGarcia,who acted as the interpreter forFang, statedon asking Bustamantewhy he -did not dothe jobBustamantereplied he had been working forthem a longtime-and already knew his duties and every-thing and how to cut'meat. Bustamante said nobody wasgoing to tell him what to do and he also said he wantedto do his job. On telling Fang what Bustamante had saidFang told Garcia to tell Bustamante he was going togive him a 1-weeksuspensionbecause he did not listentoFang.Garcia stated, on' telling that to Bustamante,Bustamantesaid he wasgoing toquit and went tochange his clothes. Although Fang stated Bustamanteused one curse word on that occasion, he stated employ-ees always talked like that.IcreditBustamante rather than Garcia and Fang,whom I discredit. The reasons for discrediting Garciahave been previously expressed and, apart from my ob-servation of thewitnessesin discrediting Fang I do notfind his testimony, which is inconsistent with the Re-spondent's own records, plausible.Bustamantestated after going to the office he had aconversation with Manager Dai with Supervisor Garciaactingas the interpreter. Bustamante testified Dai askedhim why he did not cooperate 'with the other workersand accused him of being very stubborn. Although Daimentioned Bustamante was a good worker and did morework than anybody else, he said Bustamante did not co-operate or listen to what Fang said. They said, becauseBustamantedid not obey Fang, Bustamante was beingpunished for 3 weeks'' and they told him to go home.Bustamantesaid to pay him and he would go home. Daitold him they were going to pay him for the 3 days hehad worked by giving him $11. When Bustamante ques-tioned Dai about the amount, Dai mentioned there wascertain deductions.Bustamantealso asked about beingpaid for his vacation which was coming up, whereuponDai agreed to give him his vacation check but told himto leave and ' not come back because there would not beanymore work for him. Bustamante claimed he did notget his check for the 3 days that day because Dai wantedhim to sign a paper, which he refused to do.' Undercross-examination, Bustamante said Dai also told him hecould not give him the check until 'payday because, therewas no one there to sign it.17Bustamante, in an affidavit given to a Board agent, stated Supervi-sor Fang told him he was being punished for 2 weeks GREAT LAKES ORIENTAL PRODUCTSSupervisor Fang denied firing,Bustamante.Accordingto Fang, Manager Dai using Garcia as an interpreterasked Bustamante whether he was sure he wanted toquit,whereuponBustamantestated he was.SupervisorGarcia testifiedwhile they were in theoffice Bustamante kept asking for his money and said hewanted to leave the Company. On telling SupervisorFang that Bustamante wanted his money Fang said hewas only going to give Bustamante a 1-week suspension,which Garcia explained to Bustamante. However,Busta-mante said he wanted his money, he, did not like his jobanymore, and asked Garcia to tell them to give him hismoney. Garcia explained this to Fang, who then went totalk to Manager Dai. Garcia testified Dai using him totranslate askedBustamantewhy he wanted to leave theCompany and said he was a good worker.Bustamante'sresponse was he was tired of Fang always bothering himand he said he knew his job. Although Garcia said hethought they gave Bustamante a check on that occasion,he stated he did not know.Manager Dai's versionwas Bustamante,who had al-ready changed his clothes, came to the office with Fangand Garcia, and Fang informed him Bustamante did notwant to work there anymore and wanted to leave. Onasking Fang the reason Fang said Bustamante did notwant to obey him and he wanted to give Bustamante 1week's punishment.Bustamantedid not want to take itand said he did not like his work and wanted to quit. Daistated he then asked Garcia, who also told him Busta-mante wanted to quit, did not want to work there any-more, and wanted his money. Dai stated he asked Garciato ask Bustamante to see whether he really wanted toquit.After Garcia talked to Bustamante, Garcia told Daithat Bustamante did not want to work and wanted hismoney and to go home. Dai, who stated it was his deci-sion to accept Bustamante's resignation,stated he theninstructedAssistantManager An to figure the amountowed and to write out a check for' Bustamante.Dai, however, stated Bustamante disagreed with theamount of the check claiming it was not right and saidhe was not going to take it, whereupon Dai stated he in-structed An to tell him if he disagreed with the amountto come back tomorrow or some other time.AssistantManagerAn also testifiedBustamantethrough Garcia said he wanted to quit and get his pay-check and Dai instructed her to prepare it. Although' Anstated she prepared the check, the person who could signitwas not there so she told Bustamante to come back thenext day. Bustamante also claimed the amount of thecheck was not correct because they had taken out toomuch for taxes.Both Dai and Fang claimed they had no knowledge ofBustamaute's union activities.I credit the testimony of Bustamante concerning thisconversation instead of Manager Dai, Assistant ManagerAn, and Supervisors Garcia and Fang, whom I have pre-viously discredited, and find based on such testimony aswell as Respondent's records, as, discussed infra, thatBustamante was suspended and discharged on 13 June al-legedly for not cooperating with coworkers and for dis-obeying management directions rather than quitting hisjob as Dai, An, Garcia, and Fang,claim.107Busiamantetestified about 1 week later he returned tothe facility accompanied by a friend, Angel Quesada, toget his check. Accordingto Bustamante,he had a con-versation with Manager Dai with Quesada serving as in-terpreter.18Bustamantestated Dai gave Quesada a papersaying they had not firedBustamanteand he had left ofhis own volition and thatBustamantewas a good workerbut very stubborn and did not obey orders.Bustamante,who denied signing the paper, asked Dai whether he wasgoing to give him his job back, whereupon Dai said hewas not and told him there was not anymore work forhim there. When Bustamante asked howhe was going tosupport his family, Dai told him to find a jobsomeplaceelse but if he had not found one in 1 month he wouldcallBustamante.If Bustamante did not have a job hewould call him back but as a new employee at $3.30 perhour.Bustamante, however, denied the Respondent evercalled him or that he ever worked there again.ManagerDai acknowledgedBustamantereturned tothe facilitywith a friend, but stated this was the dayafter he had left, and said that they talked to AssistantManager An in his presence about the check.AssistantManager An corroborated Manager Dai'stestimony.The Respondent's records, as explained by AssistantManager An, reflect Bustamante was paid $111.55 forunused sick leave and $150.49 for vacation pay. Accord-ing to An, Bustamante got his check on 15 June.The Respondent's records also contained a documententitled"Change of Status Authority,"signed by ManagerDai and dated 13 June, which reflects effective 113 June,Bustamanteresigned.However, a termination form forBustamante,also dated 13 June and signed by Dai re-flects Bustamantewas terminated on 13 June for not co-operatingwith coworkers and for disobeying manage=ment directions.Supervisor Fang stated on one occasion in April orMay Bustamante had initially refused his request to cutsome meataccording to a customer's requirements. How-ever after several explanations from Fang, Bustamanteagreed to do so. Although Fangclaimed ashe left themeatcutting room Bustamante threw a piece of chickenat the door for which he later apologized,Bustamantecredibly denied such an, occasion occurred. AlthoughFang subsequently claimed there wereseveralother inci-dents involvingBustamantebefore this, those incidentswere not identified and Fang acknowledged Bustamantewas not given any points or suspended because of thosealleged incidents.The Respondent's records reflect a total of only sixpoints ' had been assessedagainstBustamante, includingfour points for being late for work on three occasions.F. Analysis and ConclusionsThe General Counsel contends the' Respondent violat-ed Section 8(a)(1) and (3) of the Act as alleged by un-isQuesada did not testify and this conversation as testified to by Bus-tamante was not offered or received for the truth of what was actuallysaid on that occasion 108DECISIONSOF THE NATIONALLABOR RELATIONS BOARDlawfully interrogating and threatening employees con-cerning the Union and discriminatorily suspending, dis-charg'ing, and- failing to reinstate Jose Martinez and Ro-dolfo Bustamante because of the Union. The Respondentdenies having'violatedthe Actand asserts both Martinezand Bustamante were-supervisors under the Act and vol-untarily quit their jobs instead of accepting the suspen-sions imposed-on them.Section 8(a)(l) of the Act prohibits an employer frominterferingwith,restraining,or coercing employees inthe exercise of their rights guaranteed in Section 7 of theAct. Section 8(a)(3) of the Act provides in pertinent part,",It shall be an unfair labor practice for an employer .. .by discrimination in regard to hire or tenure of employ-ment or any term or condition of employment to encour-age or discourage membership in any labor organiza-tion."The test applied in determining whether a violation ofSection 8(a)(1) of the Act has occurred is "whether theemployer engaged in conduct which, it may reasonablybe said, tends 'to interfere with the free exercise of em-ployee rights, under the Act."ElectricalFittingsCorp.,216 NLRB 1076 (1975).The interrogation of employees about the Union is notunlawful per se. The test for determining whether suchinterrogation violates the Act is whether under all thecircumstances the interrogation reasonably tends to re-strain, coerce, or interfere with rights guaranteed in theAct.Rossmore House,269 NLRB 11.76 (1984), affd. 760F.2d 1006 (9th Cir. 1985). This testis notlimited to onlyopen and active union adherents but applies to other em-ployees as .well.SunnyvaleMedical Clinic,277 NLRB1217 (1985).The findings supra establish Supervisor Garcia, - about7 June, asked JoseMartinezwho was going to theUnion; on 10 June asked Martinez in the presence ofother employees what happened at the union meetingand what he was going to do with the union cards hehad; on 12 June told Martinez he wanted to talk to theman from the Union;,about 15 June asked Santana Her-nandez whether they signed cards for the Union; and thelatter part-of July asked Hernandez what happened aboutthe Union.A consideration , of the circumstances surroundingthese acts of interrogation shows they were not accom-panied by any threats, promises, or other unlawful con-duct.Moreover, all of these conversations between Mar-tinezand Supervisor Garcia, except for the one on 12June, when Garcia wanted to get information concerninghow to contact the Union's representative, which he did,were initiated by Martinez, who volunteered informationto _ Garcia about Martinez' efforts to organize the Re-spondent's employees. Under these'circumstances and ap-plying the above test for finding whether acts of interro-gation are unlawful,I am persuaded and find that noneof the acts of interrogation herein found are unlawful orviolative of Section 8(a)(1) of the Act.The above findings also establish on 17 June Supervi-sor Garcia threatened Jose Martinez with suspension be-cause of his union activities. I find this threat of suspen-sion,by Supervisor Garcia, who subsequently participat-ed in the suspension given to Martinez the next day, didinterferewith,restrain,and coerce Martinez in the exer-cise of -his rights guaranteed in Section 7 of the Act andthe Respondent by engaging in such conduct violatedSection 8(a)(1) of the Act.The remaining issues are whether Jose Martinez andRodolfo Bustamante were discriminatorily suspended,discharged,and denied reinstatement because of theirunion activities.The law is well settled that to discriminateagainst em=ployees in their employment because of union activitiesviolates Section 8(a)(3) and(1) of the Act. When motiva-tion for discharge is at issue in cases alleging violationsof Section 8(a)(1) and (3) of the Act the General Counselmust make a prima facie showing sufficient to supportthe inference that protected activity by employees was amotivating factor in an employer's decision to dischargethem, and the employer then has the burden of showingthe employees would have been discharged absent theprotected activity.Wright Line,,.251NLRB 1083, 1089(1980),- enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied455 U.S. 989 (1982), approved inNLRB v. TransportationManagement Corp.,462 U.S. 393 (1983). Direct evidenceof discriminatory motivation is not necessary to supporta finding of discrimination and such intent may be in-ferred from the recordasa whole.Heath International,196 NLRB 318 (1972).The Respondent's contentionsMartinez and Busta-mante were both supervisors under Section 2(11) of theAct and therefore unprotected and quit their jobs insteadof being suspended and discharged have already been re-solved.For the reasons found above neither Martineznor Bustamante was a supervisor under the Act andMartinez was suspended and discharged on 18 June andBustamante was suspended and discharged on 13 Juneand neither of them has been reinstated. The Respond-ent's own records, which show they were discharged,clearly refute the Respondent's claim they quit their jobs.The findings further establish both Martinez and Bus-tamante were active union adherents and the Respondenthad knowledge of their activities as evidenced by theirconversations about the Union with Supervisor Garciaand Garcia's statement to Union Business Agent Galavizabout Martinez and Bustamante having cards they wereshowing to the employees. Until their suspensions anddischarges both Martinez and Bustamante, except for afew pointsassessed againstthem for being late for work,enjoyed good work records as demonstrated by theirpromotions to captain and the fact Martinez the monthbefore his discharge was informed he was a good workerand promised another raise. Except for Supervisor Gar-cia'sunlawfully threatening Martinez with suspension forhis union activities the day before it occurred, whichclearly establishes the Respondent's union animus, nopriorwarnings or notice had,previously been given toeitherMartinez or Bustamante about suspending or dis-charging them.Moreover, their suspensions and dis-charges occurred- shortly after the union organizing cam-paign began and Martinez was suspended and dischargedthe day after the Union informed Manager' Dai the em-ployees wanted a union. GREAT LAKES ORIENTAL PRODUCTSBased on these factors discussed, including the unionactivities of both Martinez and Bustamante, of which theRespondent had knowledge, the Respondent's unionanimus, the timing of the suspensions and discharges ofMartinez and Bustamante in relation to the advent of theunion organizing campaign, the unlawful threat to sus-pend Martinez because of his union activities which oc-curred the day before his suspension and discharge, andthe absence of any prior warnings or notice, except forhiilawful threat made to Martinez, to suspend or dis-charge either Martinez or Bustamante, who were consid-ered to be good employees, and having rejected the Re-spondent's defenses that Martinez and Bustamante weresupervisors and had quit their jobs, I am persuaded andfind the Respondent discriminatorily suspended and dis-charged Jose Martinez on 18 June and Rodolfo Busta-mante on 13 June and denied them reinstatement becauseof their union activities and thereby violated Section8(a)(3) and (1) of the Act. I further find the reasons ad-vanced by the Respondent. for its actions taken againstMartinez and Bustamante were mere pretexts to concealits discriminatory reasons for suspending and dischargingthem.IV. THE EFFECT OF' THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sectionIII, above, found to constitute unfair labor practices oc-curring in connection with the operations of the Re-spondent described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to leadlabor disputes burdening and obstructing commerce andthe free flow thereof.CONCLUSIONS OF LAW1.Great Lakes Oriental Products,Inc. is anemployerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. Production Workers Union of Chicago and Vicinity,Local 707 is a labor organization within themeaning ofSection 2(5) of the Act.3.By threatening an employee with suspension be-cause of hisunionactivities, theRespondent has inter-fered with, restrained, and coerced its employees in theexercise of their rights guaranteed in Section 7 of theAct and has engaged in unfair labor practices in violationof Section 8(a)(1) of the Act.4.By discriminatorily suspending and discharging Ro-dolfo Bustamante on 13 June 1985 and Jose Martinez on18 June 1985 and refusing to reinstate them because oftheir union activities, ,the Respondent' has engaged inunfair labor practices in violation of Section 8(a)(3) and(1) of the Act.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices within the meaning of Section8(a)(1) and (3) of the Act, I shall recommend it cease and109desist and take certain affirmative action to effectuate thepolicies of the Act. Accordingly, the Respondent shallbe ordered to offer immediate and full reinstatement toRodolfo Bustamante and Jose Martinez to their formerjobs or, if those jobs no longer exist, to substantiallyequivalent jobs, without prejudice to their seniority andother rights and privileges, and make them whole forany loss of earnings and other compensations they mayhave suffered as a result of the discriminationagainstthem in their employment herein found by discriminator-ily suspending and discharging Rodolfo Bustamante on13 June 1985 and Jose Martinez on 18 June 1985 and re-fusing to reinstate them. Backpay shall be computed inthe mannerprescribed inF.W. Woolworth Co.,90 NLRB289 (1950), with interest as prescribed inFlorida SteelCorp.,231 NLRB 651 (1977). See generallyIsis PlumbingCo., 138 NLRB 716 (1962).The Respondent shall be ordered to removefrom itsfiles any references to the discriminatory suspensions anddischarges of RodolfoBustamanteand Jose Martinezherein found and to notify them, in writing, this has beendone and evidence of its unlawful conduct will not beused as abasis for future personnel actionagainst them.The General Counsel's request that the' remedial orderinclude a visitatorialclauseauthorizing the Board toengage indiscovery under the Federal Rules of CivilProcedure to enable it to monitor compliance with theBoard's Order as enforced by the court of appeals is re-jected on the grounds the Board does not provide fordiscovery procedures in its proceedings and there is noshowing that tinder the circumstances presented heresuch a clause is necessary.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed'9ORDERThe Respondent, Great Lakes Oriental Products, Inc.,Chicago, Illinois, its officers, agents, successors, and as-signs, shall1.Cease and desist from(a)Threatening employees with suspensions because oftheir union activities.(b)Discouragingmembership in and activities onbehalf of Production Workers Union of Chicago and Vi-cinity,Local 707, or any other labor organization, bysuspending, discharging, refusing to reinstate, or in anyother manner discriminating against employees in regardto hire and tenure of employment or any term or condi-tion of employment.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.19 If no exceptions are filed as provided by Sec 10' 2.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102,48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses 110DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(a)Offer immediate and full reinstatementto RodolfoBustamanteand Jose Martinez to their former jobs or, ifthose jobs no longer exist,to substantially equivalentjobs, without prejudice to their seniority and other rightsand privileges,and make themwhole for any loss ofearnings and other compensations they may have suf-fered by reason of the discrimination against them by dis-criminatorily suspending-and discharging Rodolfo Busta-mante on 13 June 1985 and Jose Martinez on 18 June1985,in the manner set forth in the remedy section ofthis decision.-(b) Remove from its files any references to the suspen-sions and dischargesof RodolfoBustamante and JoseMartinezherein found to be unlawful and notify them, inwriting,this has been done and evidence of its unlawfulconduct will not be used as a basis for future personnelactions against them.(c)Preserve and, on request,make available to theBoard or its `agents for examination and copying,all pay-roll records,social security payment records,timecards,personnel records and reports,and all other records nec-essary to analyze and determine the amount of backpaydue underthe terms of this Order.(d) Post at its Chicago, Illinois facility copies of the at-tached noticemarked "Appendix."20 Copies of thenotice, on forms provided by the Regional Director forRegion 13,after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days- in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken tocomply.20 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board"shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board."IT IS FURTHER ORDERED that the amended complaintis dismissed insofar as it alleges unfair labor practices notspecifically found herein.-APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National LaborRelations Board hasfound that weviolated the National Labor Relations Act and has or-dered us to post and abide by,this notice.WE WILL NOT threaten our employees with suspen-sions because of their union activities.WE WILL NOT discourage membership in and activitieson behalf of Production Workers Union of Chicago andVicinity, Local 707, or any other labor organization, bysuspending,discharging,refusing-to reinstate,or in anyother manner discriminating against employees in regardto hire or tenure of employment or any term or condi-tion of employment.WE WILL NOT in any like or related manner interferewith,restrain,or coerce employees in the exercise oftheir rights guaranteed- in Section 7 of the Act.WE WILL offer immediate and full reinstatement toRodolfo Bustamante and Jose Martinez to their formerjobs or, if those jobs no longer exist, to substantiallyequivalent jobs, without,prejudice to their seniority andother rights and privileges, and WE WILL make themwhole for any loss of earnings and other compensationsthey may have suffered by reasons of our discriminationagainst them,with interest.WE WILL remove from our files any references to thesuspensions and dischargesof RodolfoBustamante andJose Martinez herein found unlawful and WE WILL notifythem, in writing, this has been done and evidence of ourunlawful conduct will not be used as a basis for futurepersonnel actions against them.GREAT LAKES ORIENTAL PRODUCTS, INC.